DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-4, 6-21 and 25-26 are currently under examination. Claims 5 and 22-24 are withdrawn from consideration. Claims 2-4 and 6-21 are amended. Claims 25-26 are newly added.
Specification amendments filed on 12/22/2020 OK to enter. The Specification is maintained in its as filed form on 05/18/2017.
Previous Grounds of Rejection
In the light of cancellation, the Specification objection is withdrawn.
In the light of the amendments, the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn.
Regarding claims 1-4, 6, 8, 10-11 and 13-21, the rejection under 35 U.S.C. 103(a) as being unpatentable over Matsunaga et al. (US 6, 127, 497), and in view of Muron et al. (WO 2012/098045 A1) stands.

Regarding claim 12, in the light of the amendments, the rejection under 35 U.S.C. 103 as being unpatentable over the combined references of Matsunaga et al. and Muron et al. as applied to claim 1 above, and further in view of Stiles et al. (US 3, 794, 588) stands.
New grounds of rejections with newly added claims 25-26 are set forth below.
Previous & New Grounds of Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear how many total carbon atoms are based for the calculation of the weight percentages of methyl, ethyl and butyl branches as recited in claims 21 and 25-26. Appropriated corrections are required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claims 1-4, 6, 8, 10-11,  13-21 and 25-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Matsunaga et al. (US 6, 127, 497), and in view of Muron et al. (WO 2012/098045 A1).
Regarding claim 1, Matsunaga et al. teach a process for polymerization of ethylene to produce a polymer containing 10.41 of Me group and 0.78 of Et groups (Table 2, No. 3) comprising polymerizing ethylene in the presence of TM-4 catalyst having the formula as shown below, and an aluminum compound tri-isobutyl aluminum (Col 7, line 60):

    PNG
    media_image1.png
    276
    222
    media_image1.png
    Greyscale

As we see above, TM-4 catalyst corresponds to the instant claimed formula (I).
Although Matsunaga et al do not specifically disclose chemical treated support having electron withdrawn anion as per applicant claim 1, Muron et al. teach activating support used for polymerization of olefins. Silica is activated by treating with fluorinating agents, selected from HF and PO3H2F or C6F5PO3H2, a super acid containing an electron withdrawn anion as the instant claim (pages 1-6 and 19).

Furthermore, the activating support is suitably used for the activation transition metal compounds and the subsequent use of the supported catalyst for the polymerization of olefins (page 2).
Since both of Matsunaga et al. and Muron et al. teach catalysts containing late transition metal Nickel used for polymerization of olefins, one would have a reasonable expectation of success.
Regarding claims 2-4, 6 and 8, as discussed above, TM-4 catalyst taught by Matsunaga et al. corresponds to the instant claimed formula (I).
Regarding claims 10-11, as discussed above, Matsunaga et al. teach tri-isobutyl (TiBA) (Col 5, line 16).
Regarding claims 13-14, as discussed above, the combined references of Muron et al and Matsunaga et al. teach fluorinated silica as the instant claims.
Regarding claim 15, as discussed above, the combined references of Muron et al and Matsunaga et al. teach activated silica having surface area preferably in the range 200-600 m2/g, an average particle diameter 15-150 micros (Muron et al., pages 2-3).

Regarding claim 17, the process taught by Matsunaga et al. comprises a diluent hexane as the instant claim (col.12, line 3-8).
Regarding claims 18-19, the process of polymerization taught by Matsunaga et al. was carried out in high pressure reactor. The process of polymerization taught by Matsunaga et al. was carried out at 90-1200C and 60-365 psia, which is encompassed by the instant claimed ranges. (col. 8, line 63-col. 9, line 17).
Regarding claim 20, the number-average resulting molecular weight (Mn) taught by Matsunaga  et al. is 175400 Da (Table 2) which is encompassed by the instant claimed ranges.
Regarding claim 21, the ratio of Mw/Mn taught by Matsunaga et al. is 2.07-2.64 (Table II) which is encompassed by the instant claimed ranges.
Regarding claims 25-26, as discussed above, Matsunaga et al. teach a process for polymerization of ethylene to produce a polymer containing 10.41 of Me group and 0.78 of Et groups (Table 2, No. 3) comprising polymerizing ethylene in the presence of TM-4 catalyst having the formula as shown above, and an aluminum compound tri-isobutyl aluminum.
The reference differs from Applicant's recitations of claims by not disclosing identical ranges (about 1.5 wt% to about 5.5 wt% methyl branching; b) from about 0.2 wt% to about 2.5 wt% ethyl branching; and c) from about 0.1 wt% to about 1 wt% butyl branching, etc.). However, the reference discloses “close” or overlapping ranges, and 
The word “about" is not defined by the claim, the specification does not provide a guidance of what is included in “about”, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Matsunaga et al. and Muron et al. as applied to claim 1 above, and further in view of Liu et al. (Journal of Applied Polymer Science, 2008, 109, 700-707).
Regarding claim 7, as discussed above, TM-2 corresponds to the instant claimed the ligand of the transition metal complex.
Although neither Matsunaga et al. nor Muron et al. specifically discloses applicants elected the ligand of the transition metal complex as per applicant claim 7, Liu et al teach Nickel (II) catalyst used for ethylene polymerization having the structure as shown below (pages 700-701):

    PNG
    media_image2.png
    218
    372
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to substitute the TM-2 of Matsunaga et al. with the nickel (II) complex with R1=R2=methyl groups taught by Liu et al to obtain the invention as specified in the claim 7 an alternative nickel complex and would expect to achieve the same results.
Since all of Liu et al., Matsunaga et al. and Muron et al. teach catalysts used for olefins polymerizations, one would have a reasonable expectation of success.
Regarding claim 9, although Liu et al. silent applicants elected BlacNp(Mes)NClr2 catalyst as per applicant claim 9, it is considered BlacNp (Mes)NiBr2 catalyst taught by Liu et al. is chemical equivalent to BlacNp(Mes)NiCl2 catalyst use for polymerization of ethylene.
As such, the combined references of Liu et al., Matsunaga et al. and Muron et al. teach the instant claimed NiCl2 complexes as the instant claim.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Matsunaga et al. and Muron et al. as applied to claim 1 above, and further in view of Stiles et al. (US 3, 794, 588).
Regarding claim 12, although neither Matsunaga et al nor Muron et al. specifically discloses the applicant elected mullite as per applicant claim 12, Stiles et al. teach catalyst support material including fused alumina, silica and mullite (col. 2, lines 38-52).

 Since both of Stiles et al. and Muron et al. teach catalysts supported on silica, one would have a reasonable expectation of success.
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments filed on 12/22/2020, with respect to claims 1-4 and 6-21, have been considered but are not persuasive. The examiner would like to take this opportunity to address the Applicant's arguments.
Applicants argue the prima facie case of obviousness has not been met. The Patent Office has engaged in “picking and choosing” from the prior art only so much as needed to reject the claims for alleged obviousness, while ignoring the whole of the teachings of the cited references. The alleged motivation that Muron provides improved activity is erroneous, as Muron's catalysts exhibit significantly lower activities than Matsunaga's, demonstrating that Muron teaches away from making this combination. 
Matsunaga describes his polymerization process as being conducted in "solution, 2-phase suspension and super-critical phase". Specifically, it is not necessary for Matsunaga's catalyst to be supported for it to form a two-phase, suspension and provide the ease of separation advantage attributed to Muron. There is no motivation to look 
The PTO's allegation of a "reasonable expectation of success" in the combination of Matsunaga and Muron is demonstrably false. There is no reasonable expectation of success based upon a purported mutual disclosure of silica supports in Matsunaga and Muron.
The person of ordinary skill would not have sought to combine Muron's "activating support" with Matsunaga's catalyst, at least because there is no reasonable expectation that Muron's activating support designed for early transition metal polymerization catalysts such as titanium, zirconium, or hafnium would be successful with Matsunaga's late transition metal (nickel) catalysts. As a result, there is no rationale for looking to Muron for any reason related to Matsunaga's catalyst system.
Muron itself provides direct evidence that the skilled person would not have considered using Muron's early transition supports in combination with a late transition catalyst such as Matsunaga's. The differences between early and late transition metal reactivity, and the structural and electronic origins thereof, would have been sufficiently well understood by the person of ordinary skill in the relevant art, that Muron's early transition metal supports would not have been considered as particularly relevant to late transition metal polymerizations. The person skilled in the art would also have known that other properties and reactivity which are relevant to polymerization catalysis differ substantially between early versus late transition metal catalysts.
These above features are simply examples of the many differences in early versus late transition metal catalyst behavior in aspects that may be relevant to 
Muron supports the proposition that achieving good activity in nickel catalysts required avoiding supported catalysts such as Muron’s. Muron provides no reasonable expectation of success in its combination with Matsunaga, and in fact, Muron teaches away from making the combination.
Muron could only have been identified and combined with Matsunaga using a hindsight approach (Remarks, pages 22-30). 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In this case, as set forth above, Matsunaga et al. teach a process for polymerization of ethylene to produce a polymer containing 10.41 of Me group and 0.78 of Et groups (Table 2, No. 3) comprising polymerizing ethylene in the presence of TM-4 

    PNG
    media_image1.png
    276
    222
    media_image1.png
    Greyscale

As we see above, TM-4 catalyst corresponds to the instant claimed formula (I).
Although Matsunaga et al do not specifically disclose chemical treated support having electron withdrawn anion as per applicant claim 1, Muron et al. teach activating support used for polymerization of olefins. Silica is activated by treating with fluorinating agents, selected from HF and PO3H2F or C6F5PO3H2, a super acid containing an electron withdrawn anion as the instant claim (pages 1-6 and 19).
It would have been obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to combine the fluorinating treated activating support of Muron et al. with the catalyst taught by Matsunaga et al to obtain the invention as specified in the claim 1, motivated by the fact that it is known the heterogeneous solid supported catalysts are easily separated from the reaction mixture and can be recycled for reuse.

In addition, Muron et al also teach catalyst for olefin polymerization comprising a late transition Group VIII metal complex including 2, 3-bis(2,6-dimethylphenylimino)butane nickel dichloride having the structure as shown below (pages 6 and 19, Example 4):

    PNG
    media_image3.png
    406
    311
    media_image3.png
    Greyscale

Since both of Matsunaga et al. and Muron et al. teach catalysts containing late transition metal including Nickel used for polymerization of olefins, one would have a reasonable expectation of success.
Applicant’s arguments against the reference of Muron et al. are not found persuasive. 
Because, note that while et al. do not disclose all the features of the present claimed invention, Matsunaga et al. is used as teaching reference, and therefore, it is not necessary for this reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a 
As such, the rejection of claim 1 as set forth above is proper and stands.
The rejection for the remaining claims, were either directly or indirectly dependent thereon stands.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1732